 


110 HRES 89 EH: Expressing the sense of the House of Representatives that a day should be established as Dutch-American Friendship Day to celebrate the historic ties of the United States and the Netherlands.
U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 89 
In the House of Representatives, U. S.,

March 12, 2007
 
RESOLUTION 
Expressing the sense of the House of Representatives that a day should be established as Dutch-American Friendship Day to celebrate the historic ties of the United States and the Netherlands. 
 
 
Whereas, 225 years ago, on the 19th of April, 1782 in the City of the Hague, the Ambassadorial credentials of John Adams were officially recognized by Prince William V of Orange and the States-General, thus establishing formal diplomatic ties between the new government of the United States and the Republic of the Netherlands; 
Whereas the historical ties between the Dutch and American people go back nearly 200 years earlier to the period when the Pilgrims resided for almost 11 years in the Netherlands before sailing to the new world; 
Whereas the diplomatic ties between the governments of the United States and the Netherlands are the longest continuous ties between the United States and any country of the world; 
Whereas the Dutch contribution to the American melting pot has played such a significant role in the life of America as exemplified by Presidents Martin Van Buren, Theodore Roosevelt, and Franklin Delano Roosevelt; 
Whereas the bonds of friendship linking the Dutch and American people continue to grow in strength and affection; and 
Whereas the heritage of this friendship between peoples serves as a laudable example for the kinds of relations that should link all the peoples of the earth and should be properly extolled: Now, therefore, be it  
 
That it is the sense of the House of Representatives that a day should be established as Dutch-American Friendship Day to celebrate the historic ties of the United States and the Netherlands. 
 
Lorraine C. Miller,Clerk.
